Title: Mary Smith Cranch to Abigail Adams, 12 December 1790
From: Cranch, Mary Smith
To: Adams, Abigail


My dear Sister
Braintree December 12th 1790
I have been waiting with impatience to hear of your arrival in Philedelphia, your health was so poor that I want to know how your Journey affected you, I hope you have found an advantage from it, but the fatigues attending moving are not very pleasing to the Body or Mind. If there could be any advantage arising from it to you, there would be something to balance the trouble, but to be at such an expence for nothing, & to be the subjects of envy too is hard— It was suppos’d that General warren was chosen to represent Plymouth county—& every body seem’d to be glad as the exchange would have been so much for the better: but alass—you will hear who it is—one who from the character he sustains you will be asham’d to invite to your table. how could the People make such a choice?
I want much to hear how you like your situation. I pity mrs Smith, I am always thinking of her. I must find a way to hear from her, I think to apply to mr Storer for a private conveyence
I was at your Brother adams’s the other day. Mrs Hall look’d & was very well mrs Turner is not yet mov’d I thought by what he said he was to have gone into your house immediately, she told me she thought they should soon, she is surprizingly recover’d but looks much altered
What think you my sister of the spirit of matrimony which has appear’d in Hingham— Miss Gay the younger married to Parson Howard of Boston. Major Rice Publish’d to miss Sophia Blake. & mr Caleb Thaxter to miss Fanny Gay, a Grandaughter to the late Doctor Gay—& tis said that Parson Clark of Lexington will take Miss Nabby Gay, I have not heard that any of our good cousins are spoken for.— but these are incouraging circumstances for the good Girls. I think that Colln. Gay ought to find a wife among them, Betsy has something very handsome left her by Madam Derby
Mr Thaxter I hear is better. Sister Shaw I have not heard from for some time, but suppose they are well— Mr Nortons Family are well. She was with me a day or two last week with her sweet little Boy— who can almost run alone & is as playful as a Lamb, he is wean’d but did not mind it in the least, he has nine or ten Teeth which he is always useing, He is very healthy & very quiet now he grows very pretty, has as fine Black eyes as you ever say, & a good animated countinance—at least this is Grandmamas oppinion— I think you must pine after mrs Smiths Children, there is nothing that enlivens us so much as having these little creatures round us—
Lucy has been making mrs Packard a visit mrs Quincy & she look sattisfied & happy, & that is enough— He has a nice house well furnish’d but neither Lucys nor my oppinion is chang’d about him, Prudence is a gift from heaven—a duplicity of character will be discover’d sooner or later wherever it is—
I know you feel interested for Williams success as well as your own sons, he has I think as much business as he could expect for the time—but not enough to maintain himself. I tell them both not to be discourag’d. good characters & good abilities will make there way good in the world— Your son keep thanksgiving with us. & I found him wanting stockings, Drawers, caps & necks— Stockings mr Turner will make for him as soon as he can. We have got him two pair from mr Hardwick for the present for he could not wait he suffer’d for the want of them, the other things Lucy went to Boston & got for him, & has made them up, He appear’d very well. He shew me the Letter you wrote him from new york the day before you left it—& it was the first hint I had of his attachment— his cousins knew it they have told me since— I had no time to say any thing to him after I had [read the] Letter. I was sorry as I suppest’d by his shewing [it to] me he wish’d I should—but I believe you may trust to his prudence— She is young but has had a very good education I hear, He will tell you himself how the matter stand between them. Cousin Thomas is well I hope; what is he doing? Something I know, his active spirit will never be Idle My Love to him I expect much entertainment from his letters to his cousin. he has taken an exellent likeness of him. & tell him he has left as strong an imprssion upon his Heart as he has upon his imagination, I design he shall try for your Face next— my Love also to Louisia. h[er] mama complains that she has not written to her or B[roth]ers & sister. Mr Adams is always included in my wishes for your Health & happiness, & no one can wish you more than does your affectionate Sister
Mary Cranch
Lucy sends Duty & Love
